THIRD AMENDMENT TO PURCHASE AGREEMENT THIS THIRD AMENDMENT TO PURCHASE AGREEMENT (the "Amendment") is made as of August25, 2008, by and between (i) DTC PARTNERS, LLC, a Virginia limited liability company (“Seller”), and (ii) NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a District of Columbia cooperative association(“Purchaser”). RECITALS: A.Seller and Purchaser entered into that certain Purchase Agreement dated May 2, 2008 (the “Original Agreement”), as amended by that certain First Amendment to Purchase Agreement dated June 30, 2008, and as further amended by that certain Second Amendment to Purchase Agreement dated July 29, 2008 (the “Second Amendment”, and collectively, the “Purchase Agreement”), by which Seller agreed to sell and Purchaser agreed to purchase either the Option 1 Parcel (as defined in the Agreement) or the Option 2 Parcel (as defined in the Agreement), constituting a part of approximately 189.51 acres of unimproved land owned by Seller located near the intersection of Route 7 and Route 28 in Loudoun County, Virginia comprising a portion of the "Dulles Town Center Project" and known as Tax Map 80-102A (GPIN No. ###-##-####), all as more particularly described in the Agreement. B.Seller and Purchaser desire to amend the Agreement to reflect their agreement on the forms of the Pond Easement Agreement and the Proffer Allocation and Infrastructure Agreement, among other things, as more fully set forth in this Amendment. AGREEMENT: NOW, THEREFORE, in consideration of the mutual rights and obligations hereunder, Seller and Purchaser hereby agree as follows: 1. Purchase Agreement.The parties agree that the Purchase Agreement is in full force and effect, unamended except as expressly set forth in this Amendment.All capitalized terms used in, and not otherwise defined in, this Amendment shall have the meanings given them in the Purchase Agreement. 2. Proffer Allocation and Infrastructure Agreement.Seller and Purchaser agree that the Proffer Allocation and Infrastructure Agreement shall be substantially in the form of the Proffer Allocation, Assessment and Exchange Agreement attached as Exhibit A to this Amendment. 3. Pond Easement Agreement.Seller and Purchaser agree that the Pond Easement Agreement shall be substantially in the form of the Access Easement and Storm Water Manager Agreement attached as Exhibit B to this Amendment. 4. Joinder of Mortgagee.Seller agrees that it will request Wachovia Bank, National Association (“Wachovia”), the party secured by the deed of trust encumbering the Overall Property, to sign the Consent appended to the Proffer Allocation, Assessment and Exchange Agreement attached as Exhibit A to this Amendment and the Access Easement and Storm Water Manager Agreement attached as Exhibit B to this Amendment, and will use commercially reasonable efforts to obtain Wachovia’s signature to those Consents when the Proffer Allocation, Assessment and Exchange Agreement and the Access Easement and Storm Water Manager Agreement are delivered at the Closing, but in doing so the Seller shall not be obligated to make any payment or grant any other financial concession to Wachovia or to agree to any change or modification to the deed of trust securing Wachovia’s loan.Purchaser agrees that obtaining Wachovia’s signed Consents to the Proffer Allocation, Assessment and Exchange Agreement and the Access Easement and Storm Water Manager Agreement shall not be a condition precedent to its obligation to consummate the purchase of the Property pursuant to the Purchase Agreement. 5. Ratification.Except as specifically modified herein, all terms and conditions of the Purchase Agreement are hereby ratified by the parties hereto and shall remain in full force and effect.In the event that any terms of this Amendment shall conflict with the terms of the Purchase Agreement, the terms of this Amendment shall prevail.All references herein to the “Purchase Agreement” shall mean the Purchase Agreement as amended by this Amendment.This Amendment may be executed in counterparts and/or with counterpart signature pages, all of which together shall constitute a single agreement. [Signatures on following page. ] -2- IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of the day and year first above stated. SELLER DTC PARTNERS, LLC By: Lerner Enterprises, LLC, its Authorized Member By: Name: Title:Manager Date of Signing: , 2008 PURCHASER NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION By:/s/ JOHN T. EVANS Name: John T. Evans Title: Senior Vice President Date of Signing: August 22, -3- IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of the day and year first above stated. SELLER DTC PARTNERS, LLC By:Lerner Enterprises, LLC, its Authorized Member By:/s/ MARK D. LERNER Name: Mark D. Lerner Title:Manager Date of Signing: August 25, PURCHASER NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION By: Name: Title: Date of Signing: , 2008 -3- This Instrument Was Prepared By and Return Original To: John G.
